Citation Nr: 1014718	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-10 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
dermatophytosis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from January 1979 to 
February 1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Since then, the RO in St. Petersburg, Florida, 
has assumed jurisdiction, and that office certified and 
forwarded the appeal to the Board.

In his March 2007 substantive appeal (VA Form 9), the Veteran 
requested a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board (Travel Board hearing). 
In a July 2007 letter, he was notified that his hearing was 
scheduled for August 31, 2007.  However, he failed to appear 
for the proceeding and has not provided an explanation for 
his absence or requested to reschedule the hearing.  So his 
hearing request is considered withdrawn.  38 C.F.R. § 
20.704(d) (2009).

In July 2008 the Board denied another claim the Veteran also 
had appealed - for a rating higher than 20 percent for his 
low back disability, spondylolisthesis of the lumbosacral 
spine status post fusion at L5-S1.  Whereas the Board 
remanded his remaining claim for a disability rating higher 
than 10 percent for his dermatophytosis to the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration, including providing notice to 
comply with the Veterans Claims Assistance Act (VCAA).  The 
Board again remanded this claim in April 2009, this time to 
give him an opportunity to identify and/or submit evidence 
confirming that the treatment of his dermatophytosis had 
included systemic therapy such as corticosteroids or other 
immuno-suppressive drugs.  Also needed was some objective 
indication of the frequency and duration of this treatment 
during the past 12 months, so as to in turn suggest he meets 
the requirements for a higher rating for this skin condition.  
The AMC has since attempted to complete this additional 
development and, after it was unsuccessful, issued a 
supplemental statement of the case (SSOC) in February 2010 
continuing to deny this claim and returned the file to the 
Board for further appellate consideration.



FINDING OF FACT

The Veteran's dermatophytosis involves only approximately 6 
to 7 percent of his entire body, does not involve an exposed 
area, and requires no more than topical therapy for 
treatment.


CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 
10 percent for dermatophytosis.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7806 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address this claim on its 
merits, providing relevant statutes, regulations, and case 
law, the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating claims for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
try and obtain; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a claim, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

In July 2008, the Board remanded the claim specifically to 
provide the Veteran this required notice, including the 
notice discussed in Dingess, supra.  The remand also was to 
provide him other notice then required by Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  On remand, the AMC provided 
him this additional notice in August 2008 and December 2009.  
These letters notified him of the type of evidence required 
to substantiate his claim for a higher rating and apprised 
him of his and VA's respective responsibilities in obtaining 
this supporting evidence.  The first letter also included the 
necessary information concerning how VA determines disability 
ratings and effective dates, see Dingess, supra, and 
explained that medical or lay evidence must show a worsening 
or increase in severity of the disability and the effect this 
worsening or increase has on his employment and daily life, 
so as to also comply with Vazquez-Flores, 22 Vet. App. at 48.

Since providing that notice, however, the holding in Vazquez 
has been overturned.  In Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed. Cir.), the Federal Circuit Court vacated and 
remanded important aspects of the Veterans Court's holding in 
Vazquez, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez requires the VA to notify a Veteran 
of alternative diagnostic codes or potential "daily life" 
evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.



The Board realizes the VCAA notice letters were not issued 
prior to the initial adjudication of the Veteran's claim, 
which is the preferred sequence.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  However, since 
providing all necessary notice, the AMC has readjudicated the 
claim in the February 2010 SSOC.  This is important to point 
out because the Federal Circuit Court has clarified that a 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Consequently, the Board finds that VA has fulfilled its duty 
to notify obligations under the VCAA.  See Shinseki v. 
Sanders, 129 S. Ct. 1626 (2009) (indicating that, as the 
pleading party, it is the Veteran's burden, not VA's, to show 
there is a VCAA notice error and that it is prejudicial, 
meaning outcome determinative).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained all medical and 
other records that he and his representative identified as 
relevant, and he was afforded a VA compensation examination 
in December 2006 to assess the severity of his 
dermatophytosis.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Moreover, following and as a result of the Board's 
April 2009 remand, he was given another opportunity to submit 
supporting evidence, such as copies of prescriptions or 
outpatient records indicating the treatment of his 
dermatophytosis included systemic therapy such as 
corticosteroids or other immuno-suppressive drugs.  He was 
also given an opportunity to provide some objective 
indication of the frequency and duration of this treatment 
during the past 12 months, so as to in turn show he is 
entitled to a higher rating.  To this end, the RO sent him 
letters in June 2009 to two different addresses (in Panama 
City, Florida) after the U. S. Postal Service indicated he 
was not at one of those addresses.  It was later learned that 
he may have been living, instead, in the Philippines, but the 
RO subsequently obtained another address for him in the 
United States (in [redacted], Florida).  


Meanwhile, the AMC also tried to contact him in October 2009 
at yet another address (in Bluff City, Tennessee), and even 
more recently in December 2009 at the address in [redacted], 
Florida.  He never responded to any of the letters, however, 
or provided any additional information or evidence concerning 
his claim.

The Court held in Saylock v. Derwinski, 3 Vet. App. 294, 395 
(1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)), that "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties'", including insofar as mailing notices, etc.  For VA 
purposes, "notice" means written notice sent to a claimant at 
his or her most recent address of record.  38 C.F.R. 3.1(q) 
(2009).  The presumption of administrative regularity does 
not diminish the claimant's responsibility to keep VA 
informed of changes of address.  If he does not do so, VA is 
not obligated to "turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Moreover, the 
Court has held that this presumption of regularity in the 
administrative process may be rebutted only by "clear 
evidence to the contrary" indicating both that VA failed to 
provide the notice in question and had access to another 
viable address that it did not use to try and contact 
the Veteran.  Schoolman v. West, 12 Vet. App. 307, 310 
(1999); Butler v. Principi, 244 F.3d 1337, 1340 (2001).  
There is no such indication in this particular instance.

Accordingly, the Board finds there was substantial compliance 
with the Board's prior remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146- 47 (1999).  Consequently, no further development is 
needed to meet the requirements of the VCAA or Court.

II.  Entitlement to a Disability 
Rating Higher than 20 Percent for 
Dermatophytosis

The Veteran was treated for a rash on his wrists and legs 
while in the military.  This condition eventually was 
diagnosed as dermatophytosis.  After service, the RO issued a 
May 1990 decision granting service connection and assigning 
an initial zero percent (i.e., noncompensable) rating for the 
dermatophytosis.  In April 1991, the RO increased this 
disability rating to 10 percent.  

In April 2005, the Veteran filed a claim for a rating higher 
than 10 percent, which, as mentioned, the RO denied in 
January 2006, prompting this appeal.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Having said that, the Court has indicated that, in 
determining the present level of disability, this necessarily 
includes determining whether to "stage" the rating when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from one year before 
the claim was filed until VA makes a final decision on the 
claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  See 
also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran's disability due to dermatophytosis has been 
rated as 10-percent disabling under Diagnostic Codes (DCs) 
7813-7806.  Under DC 7813, dermatophytosis is rated as 
dermatitis under DC 7806.

Under DC 7806, a 10 percent rating requires that at least 5 
percent, but less than 20 percent, of the entire body or 
exposed areas are affected, or there must be a requirement 
for intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  See 38 
C.F.R. § 4.118, DC 7806.

A higher 30 percent rating is assigned where 20 to 40 percent 
of the entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  Lastly, 
where more than 40 percent of the entire body or exposed 
areas are affected or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period, a 60 
percent evaluation is assigned.  Id. 

In this particular case at hand, however, the evidence shows 
the Veteran's dermatophytosis covers only 6 to 7 percent of 
his entire body and does not involve an exposed area.  See 
the report of his December 2006 VA examination.  The Board 
also reviewed several VA outpatient treatment records, but 
most of which do not even mention his skin condition, much 
less address the severity of it in terms of these relevant 
rating considerations.  A March 2004 report notes his 
complaints of itching on one of his thighs as well as behind 
his arms.  However, this report is not particularly probative 
since it does not list the total body surface involved.  
Thus, since the dermatophytosis covers less than 20 percent 
of the Veteran's entire body, with no exposed areas involved, 
this is probative evidence against his claim for a rating 
higher than 10 percent.

There also is no evidence the Veteran requires the use of 
intermittent systemic therapy to control his dermatophytosis.  
The Board has reviewed numerous VA treatment records, none of 
which mentions the use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  The 
December 2006 VA examination report notes that "[h]e has 
gone through a number of medications he is unsure of but 
cortisone but he has had a number of topical medications."  
This somewhat confusing sentence seems to indicate that even 
he is uncertain of whether he has used systemic therapy of 
the type mentioned to treat his skin condition.  There is 
only confirmation that he has used topical medications.  
Therefore, this report does not confirm the use of systemic 
therapy during the required six-week period over the course 
of 12 months.

Because the Board needed further clarification of this, on 
remand, the Veteran was given another opportunity to identify 
and/or submit supporting evidence, such as copies of 
prescriptions or outpatient treatment records that would 
independently confirm that treatment of his dermatophytosis 
has included systemic therapy such as corticosteroids or 
other immuno-suppressive drugs.  He also was given the 
opportunity to identify or provide some objective indication 
of the frequency and duration of this treatment during the 
past 12 months, so as to in turn suggest he meets the 
requirements for the higher 30 or 60 percent rating.  But as 
already noted, he did not reply to this request for this 
additional information or evidence.  So it is not shown that 
he meets these requirements for either of these higher 
ratings..

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a disability rating higher than 10 percent for his 
service-connected dermatophytosis.  Therefore, the doctrine 
of reasonable doubt is not for application, see 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 4.3, and the appeal must be denied.

III.  Extraschedular Consideration

The Board also finds that the schedular percentage rating 
assigned for the Veteran's dermatophytosis is not inadequate, 
such that this claim should be referred to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  There is no indication 
his skin condition has caused marked interference with his 
employment, meaning above and beyond that contemplated by his 
10 percent schedular rating.  According to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (reiterating that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).  Nor has his skin condition required frequent 
hospitalization so as to render impractical the application 
of the regular schedular standards.  To the contrary, his 
evaluation and treatment of this condition has been 
exclusively on an outpatient basis, not as an inpatient, much 
less a frequent inpatient.  Consequently, the circumstances 
of this case do not warrant an extraschedular referral.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  See also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

ORDER

The claim for a disability rating higher than 10 percent for 
dermatophytosis is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


